People v Johnson (2015 NY Slip Op 00629)





People v Johnson


2015 NY Slip Op 00629


Decided on January 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2015

Tom, J.P., Acosta, Saxe, Moskowitz, Feinman, JJ.


14032 868/00

[*1] The People of the State of New York, Respondent,
vRobert Johnson, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Steven J. Miraglia of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Karen Schlossberg of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Jill Konviser, J.), rendered May 7, 2012, resentencing defendant to an aggregate term of 20 years, with 4 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]). We perceive no basis for reducing the term of postrelease supervision.
We have considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2015
CLERK